Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 1 of 23

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
GRAND APIZZA SHORELINE, INC. : CASE NO. 3:20-CV-00604-SRU
Plaintiff, :
Vv.
AJ’S APIZZA, LLC :
d/b/a Grand Apizza Deep River, : JUNE 17, 2020
Defendant. :

DEFENDANT’S OBJECTION TO PLAINTIFF’S
MOTION FOR PRELIMINARY INJUNCTION

1. Defendant Ad’s Apizza, LLC d/b/a Grand Apizza Deep River hereby
objects to plaintiffs Motion and Proposed Order for Preliminary Injunction. Attached
hereto and incorporated herein by reference is the Affidavit of Frederick Nuzzo and
Defendant's memorandum in opposition to Plaintiffs Motion for preliminary injunction.

2. Grand Apizza Shoreline’s action as alleged in its complaint is a blatant
attempt to mislead this Court and destroy the reputation of AJ’s Apizza d/b/a Grand
Apizza Deep River before it can even establish its pizza restaurant called Grand Apizza
Deep River which is over eight miles and an approximate 20 minute drive from Grand
Apizza Shoreline’s restaurant in Clinton, Connecticut. AJ's Apizza did not brazenly copy
Grand Apizza Shoreline’s name or copy its menu, nor has it actively suggested that
there is a connection between Grand Apizza Deep River and Grand Apizza Shoreline.
The plaintiff knows full well through its principal Michael Nuzzo that his brother
Frederick Nuzzo is a member of Au’s Apizza and has been operating his own Grand

Apizza restaurants throughout Connecticut for almost 40 years, well prior to the plaintiff.
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 2 of 23

3. If any actual customer or consumer confusion has occurred it is not the
result of any of AJ’s Apizza’s action, nor has same caused any harm, let alone
irreparable harm to Plaintiffs reputation and goodwill. Mr. Frederick Nuzzo and his late
father Fred Nuzzo, in fact created the menu and photographs which plaintiff is now
falsely claiming the defendant misappropriated. The Defendant is not an “imitator” as
Plaintiff baselessly asserts. Frederick Nuzzo has been part of the fine Grand Apizza
Nuzzo family tradition for more than 45 years starting in New Haven with his father and
has ran his own Grand Apizza or Apizza Grande restaurants with his father’s blessing in
North Haven, East Haven, Cheshire and Bethany at various times and locations since
approximately 1983. There are currently Grand Apizza Restaurants in New Haven,
North Haven, East Haven and Bethany in addition to Plaintiffs locations and the one in
Deep River. The attached affidavit and memorandum discuss in more detail the
pertinent facts and caselaw which mitigates against the granting of any injunctive relief.

4. In light of the brazenly deceptive and erroneous “verified” complaint and
the lack of any provable ongoing unfair competition, Infringement or damages this Court
should deny the entry of any preliminary injunctive relief in favor of Grand Apizza
Shoreline as requested in the Proposed Order for Preliminary Injunction.

Dated: June 17, 2020 DEFENDANT AJ’s APIZZA, LLC
d/b/a GRAND APIZZA DEEP RIVER

By: Is/ David C. Pite Wanslorite
David C. Pite ct03495
Pite Law Office LLC
1948 Chapel Street
New Haven, CT 06515
(203) 782-0503 Tel.
(203) 389-8344 Fax

Email:pite@snet.net
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 3 of 23

CERTIFICATION OF SERVICE
| hereby certify that on June 17, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

/s/ David C. Pite
David C. Pite
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 4 of 23

GRAND APIZZA SHORELINE, INC. CASE NO, 3:20-CV-00604-SRU
Vv.
AJ’S APIZZA, LLC d/b/a Grand Apizza Deep River JUNE 17, 2020

AFFIDAVIT IN OPPOSITION TO PLAINTIFE’S MOTION FOR PRELIMINARY
INJUNCTION

STATE OF CONNECTICUT
SS: New Haven June 17, 2020
COUNTY OF NEW HAVEN
Frederick Nuzzo, being duly sworn, hereby deposes and represents and states as follows:

1. Lam over the age of twenty-one (21) and believe in the obligations of an oath.

2. [ama duly authorized representative of AJ’s Apizza, LLC and the managing member
of said LLC which is the defendant in this case that operates a pizza restaurant known as Grand
Apizza Deep River that is the subject of the above-captioned action. I have personal knowledge
of all facts set forth herein and make this affidavit in support of AJ’s Apizza, LLC’s opposition
to Plaintiff's motion or application for a preliminary injunction and I make this affidavit on its
behalf and am fully authorized to do so. I can state affirmatively that Plaintiff's verified
complaint is erroneous and misleading in many respects. My younger brother Michael Nuzzo,
who signed the verified complaint and is the President of the Plaintiff Grand Apizza Shoreline,
Inc. has known since before Grand Apizza Deep River opened in February of 2020 that I was a
partner in this restaurant yet he and the Plaintiff totally fail to acknowledge that fact anywhere in
the complaint and instead falsely assert that AJ ‘s Apizza, LLC “has no connection” with the
“Nuzzo family” or the Grand Apizza tradition. (Verified Complaint Ph. 3). It also falsely asserts
that Grand Apizza Deep River “copied” its menu and “has actively taken steps to suggest a

connection to the successful Grand Apizza Shoreline” restaurants, (Verified Complaint Ph. 4).
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 5 of 23

3. More specifically, the menu of Grand Apizza Deep River is basically the exact same menu
that I currently utilize in my East Haven Apizza Grande restaurant and is currently being utilized
in Grand Apizza restaurants [ used to operate in Bethany and North Haven and the original one
in New Haven. I have used this same basic menu, as have others, since the early 1980s when I
opened my first Grand Apizza in North Haven, and it has always included the “Grand Apizza
Special”, the “Grande Special” and the “Freddy’s Four Cheese” which is named after my father.
My brother basically used the same Grand Apizza Nuzzo family type menu already developed by
my Father and I when he opened his first Grand Apizza at least 10 years after | went out on my
own with my father’s permission and opened my first Grand Apizza in North Haven. Thus,
claiming in the verified complaint that my Deep River restaurant copied Shoreline Grand
Apizza’s menu is knowingly erroneous and misleading. Also, Grand Apizza Deep River
management and employees have made it clear to everyone that we have no connection to
Shoreline Grand Apizza or Michael Nuzzo and that I am operating the Deep River Grand Apizza
in the tradition of my Grand Apizza restaurants, not in the manner of Michael or his Grand
Apizza Shoreline restaurants. We do not need nor want to “exploit” or utilize the alleged
“success and goodwill of Grand Apizza Shoreline” (Verified Complaint Ph. 3) and Plaintiff
knows this as Michael Nuzzo and his son who manages his Madison restaurant with him were
told this before we even opened in Deep River. The week we opened Grand Apizza Deep River
Michael Nuzzo came to the restaurant personally with his son Michael and threatened my partner
and his father who were there, as well as stating he was going to destroy our business and
financially crush our restaurant and me with litigation and lawsuits because we came into his
supposed “territory”. Never was there any agreement between anyone in our family or any other

Grand Apizza operators that only Michael Nuzzo could open a Grand Apizza restaurant on the
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 6 of 23

shoreline or in the Clinton area or anywhere else so I could not believe what he was threatening

and has been saying since before we even opened the Deep River pizza restaurant to the present.
Furthermore, Deep River is not on the shoreline nor is it even geographically near to Clinton or

Madison or Guilford in my view.

4, I noticed when reviewing Plaintiff's motion and memorandum in support of its
preliminary injunction request that Plaintiff calls Deep River Grand Apizza “The Imitator” and
claims that we made false statements in our menu indicating that my family’s business was
established in 1955 ( by my father) and is a family owned business in the community for over 60
years. It is not false, my Deep River restaurant is just as legitimately a Nuzzo family Grand
Apizza as Plaintiff's, and the Plaintiff and its principal Michael Nuzzo know this yet instead
have opted to mislead the Court by acting as if the Defendant has no connection to the Nuzzo
family and that I haven’t been operating Grand Apizza Restaurants using the same basic menu
for close to 40 years, which menu my father and [ gladly allowed Michael to utilize when he
opened Grand Apizza Shoreline, Inc. 25 plus years ago. Another similarly misleading, deceptive
and unfair assertion is the Plaintiff's inclusion in both its complaint ( Verified Complaint Ph. 26)
and memorandum ( Page 4) ofa picture of my father with the insinuation that somehow it is
improper or fraudulent of me to “prominently display” it at my Deep River restaurant. I actually
commissioned this picture as a tribute and gift to my dad decades ago and he displayed it happily
in New Haven at his restaurant and wanted me to place a copy at each restaurant I opened which
I have proudly done over the years. In fact, my brother Michael and my sister liked the picture so
much they asked me if they could obtain a copy of it to place in their original restaurant they
opened, which I gladly accommodated them with. The fact that Michael and his company now

infer that Deep River Grand Apizza put that picture up in its restaurant to try and mislead or
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 7 of 23

deceive and confuse people and has made a baseless claim that the restaurant has no connection
to the Nuzzo family and has simply put up my tribute picture of my father to try and exploit
Plaintiff's goodwill and name is beyond belief to me and indicative of the bad faith assertions
and inferences that permeate its erroneous verified complaint.

5. In addition to falsely accusing me and the Defendant of copying or stealing its
menu and having no connection to Grand Apizza or the Nuzzo family | also specifically take
exception and object to the assertions and erroneous conclusions asserted by Plaintiff and its
counsel in both the verified complaint and memorandum in support of its motion claiming that
there is significant “customer confusion” and that our Deep River opening in February and its
mere existence and name has or will cause it irreparable harm or constitutes unfair competition.
The 2 alleged customers whose Facebook posts and inquiries Plaintiff included in its complaint
and memorandum are not indicative of the entire customer base in Connecticut or even the
County or geographical area at issue. Furthermore, each one either directly contacted by
Facebook or text myself or my partner or employees of mine suspiciously asking about our Deep
River menu and my restaurant background and were specifically told that we had nothing
whatsoever to do with Grand Apizza Shoreline. Also, the fact is that the Plaintiff operates 3
restaurants, 2 that are in New Haven County ( Guilford and Madison) and | in Middiesex
County, all of which are considered shoreline towns while Deep River is in Middlesex County
and is not considered part of the shoreline. In New Haven County where 2 of Plaintiff's
restaurants are located there are currently 4 other operating Grand Apizza or Apizza Grande
restaurants, including the one I currently operate in East Haven and the original one in New
Haven, yet it has never complained about “customer confusion” until Grand Apizza Deep River

opened. Furthermore, the facts are that there are many other pizza restaurants, approximately 15,
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 8 of 23

and 2 Towns ( Westbrook and Killingworth) between Plaintiff's Clinton restaurant and our Deep
River restaurant yet somehow only we are infringing on their rights and causing them damages
and customer confusion. I also know for a fact that 2 new pizza restaurants recently opened up
on the same block as it ( including a Dominos) within the last 6 months so claiming that our
opening in a location approximately a 20 minute drive away is causing confusion and taking
away its customers or business is nothing but pure speculation that is likely totally erroneous. I
and the Defendant LLC therefore thoroughly disagree with Plaintiff's conclusory assertions and
allegations of customer confusion and supposed irreparable harm or damage due to same.

6. [noticed that the complaint and the memorandum both conveniently ignore the fact that
Grand Apizza Deep River does not advertise in any newspaper or magazine or radio or television
unlike the Plaintiff. Meanwhile it has been engaging in an advertising campaign since before we
even opened in Deep River stating to all who listen or view their ads that Grand Apizza
Shoreline has no connection or association with us and or our food. Furthermore, it is also active
on Facebook and has posted or has had others post statements on same, obviously in a concerted
effort along with its advertising campaign disclaimers to paint AJ’s Apizza in a negative or
unfair light. All of same when combined with the threats its principal has made to our business,
my partner, myself and other employees is evidence of the fact that I believe it is the Plaintiff
that is not engaging in fair competition. And, as someone who has been involved in the Pizza
restaurant business for more than 45 years, I can state for a fact that customers do occasionally
call the wrong restaurant number or mistakenly order from the wrong pizza place regardless of
name or location and the problem can usually be rectified by having your phone operators
properly vet the calls and even when it does nonetheless occur it is not an unexpected nor major

source of loss or concern and is not always because of similarly named restaurants. Therefore, I
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 9 of 23

contend on behalf of the defendant that if there is any actual slight confusion it is likely a result
of Plaintiff's own actions in constantly mentioning our name in its advertising and that any
supposed customers who call and order from the wrong Grand Apizza or pizza restaurant can’t
speculatively and simplistically be attributed to alleged confusion over the Grand Apizza name.
7. I just want to reiterate and make it clear that Plaintiff and my brother who verified the
complaint know now and knew before we opened that I am a member in the Defendant LLC and
part of Deep River Grand Apizza yet totally neglected to even mention that important pertinent
fact in its complaint and motion and memorandum. Plaintiff and he also know that Grand Apizza
Deep River never used its allegedly copyrighted menu or logo nor copied, reproduced,
distributed or utilized same yet it erroneously alleged this nonetheless. I now believe that
Plaintiff and Michael Nuzzo knowingly made these erroneous assertions and omissions because
it wanted to falsely call us an “imitator” and discuss the history of Grand Apizza and the Nuzzo
family tradition as if I was not part of same or Grand Apizza Deep River to make its causes of
action appear to be more substantive, all in bad faith in my estimation. | submit that Plaintiff
realizes that all of its claims consist of genuinely disputed factual issues, including whether there
is any customer confusion, damages, irreparable harm or any geographic or common law
trademark rights being infringed upon. The true facts actually are that there is nothing false or
misleading in the defendant’s menu or its pictures on display at Deep River nor has it done
anything to confuse customers or act deceptively while Plaintiff's complaint and memorandum
and advertising campaign were unfair and likely is the source of any supposed confusion.
8. Plaintiff is unlikely to prove any trademark infringement because the Defendant has not
copied, utilized, reproduced or prepared derivative works nor publicly displayed any protected

works or copyrighted material of it as Michael Nuzzo well knows. It claims in its complaint
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 10 of 23

irreparable harm and that no other adequate remedy at law but this is not true in my estimation.
It also is not likely to prevail on its claim that we used the alleged Grand Apizza Shoreline logo
as we never used it and again, Plaintiff and its representatives know this fact to be true yet
nonetheless allowed it to be asserted in its verified complaint. It does not seem fair or proper
under the circumstances present to allow the Plaintiff to claim ostensibly that Grand Apizza
Deep River is somehow invading its territory by being in a non-shoreline town allegedly 8 miles
away in a different county from 2 of its restaurants when Plaintiff itself is not the original user of
the Grand Apizza name and is in fact at best the third user, and there have been at least 10 Grand
Apizza or Apizza Grande restaurants in Connecticut over the years utilizing the same menus and
family history and pictures. In fact, I submit that it is a seriously disputed issue of fact as to
whether or not Plaintiff's supposed goodwill would even extend to Deep River based on the
above recited facts. Finally, I submit that its use of a false argument that the Defendant is an
impostor with no connection to the Nuzzo family or Grand Apizza makes its assertions and
request for injunctive relief defective and is demonstrative of the fact that it cannot legitimately
demonstrate that irreparable harm exists or that it has a likelihood of success on the merits.

9. Due to the above true and correct facts and the many material issues of genuinely
disputed facts which I and the Defendant believe exist relative to this matter, I submit that
Plaintiff's motion and request for preliminary injunctive relief should therefore be denied.

IN WITNESS WHEREOF, I have ee hand and seal this 17" day of June,2020.

ie

Z| Z

Fredet k Nuzzo-Manag} ¢(Mertiber AJ’s Apizza, LLC
Affiant/Defendant

SUBSCRIBED and SWORN to before
me this 17" day of June, 2020

Varil Chk.
DAVID C. PITE
COMMISSIONER OF SUPERIOR COURT
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 11 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

GRAND APIZ7A SHORELINE, INC. : Case No.3:20-cv-00604-SRU
Plaintiff, :

Vv.

AJ’S APIZZA, LLC :
d/b/a Grand Apizza Deep River, : JUNE 17, 2020
Defendant. :

DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

FACTUAL BACKGROUND AND CONTENTIONS

The plaintiffs complaint and motion for preliminary injunction is premised upon a
fatal factual omission, namely that Frederick Nuzzo, plaintiff's president's older brother
and the son of Fred Nuzzo, who is the originator of Grand Apizza, is the managing
member of the defendant LLC and a partner in the Grand Apizza Deep River restaurant.
He has operated Nuzzo family New Haven style pizza restaurants utilizing the names
Grand Apizza or Apizza Grande continuously for almost 40 years and prior thereto
operated the original Grand Apizza in New Haven with his father for 10 years. Thus, the
assertions that the defendant is an “imitator’ and copied plaintiffs menus and
photography displays or is infringing on its copyright or trademark or exploiting its
supposed goodwill is demonstrably untrue and, in fact is intentionally misleading.

Additionally, the defendant submits that the plaintiffs claims and argument in
support of same and injunctive relief fail to account for the geographic and competitive

realities which exist between the 2 parties. For example, Plaintiff operates 3 Grand
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 12 of 23

Apizza Shoreline restaurants, 2 in New Haven County and 1 (Clinton) in Middlesex
County. in New Haven County there are currently 4 other Grand Apizza or Apizza
Grande restaurants operating, 2 of which (New Haven and North Haven) predate
Plaintiffs restaurants. The managing member of the Defendant which operates Grand
Apizza Deep River is Frederick Nuzzo who is the oldest son of Fred Nuzzo, the
founding father of Grand Apizza in New Haven who encouraged and allowed all of his
sons to open Grand Apizza new haven pizzeria restaurants of their own throughout
various locations in Connecticut and elsewhere, and allowed others trained by him and
them to open such restaurants utilizing the Grand Apizza name and traditions. He has
continually operated Grand Apizza and Apizza Grande restaurants throughout
Connecticut since the early 1980s and has utilized the same basic Grand Apizza menus
which he and his father developed prior thereto at all of these restaurants and has
proudly placed the same picture he commissioned and created for his father as a gift
and tribute at all such restaurants, just as his father did at the original New Haven
Grand Apizza which is still operating today utilizing the same basic menus and Nuzzo
family pictures. The defendant's President who signed off on the misleading verified
complaint asked Frederick Nuzzo when he opened his first Grand Apizza restaurant
about a decade after him if he could utilize that picture in his restaurant and were told of
course and made one available for Grand Apizza Shoreline to display so the Court can
imagine the chagrin and shock of the Defendant’s representative that Plaintiff appears
to be claiming in its verified complaint that it is acting deceptively or unfairly by
displaying his own picture at the Apizza Grand Deep River.

While the Plaintiff makes many assertions and draws several conclusions in its verified
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 13 of 23

complaint and memorandum of law same are not deemed admitted by the defendant for
purposes of the subject motion as they are erroneous and conclusory assertions, not
well plead facts. The defendant incorporates herein by reference the opposition affidavit
of Frederick Nuzzo which is attached to its objection directly prior to this memorandum
which seis forth numerous facts which mitigate against Plaintiff's entitlement to
injunctive relief and for the sake of brevity will not repeat all of same herein. Suffice it to
say that the defendant contends that Plaintiffs claims of copyright and trademark
infringement, Lanham Act violations, fraudulent unfair competition, deceptive and unfair
trade practices are ail erroneous and asserted without any proper factual or legal
foundation and in fact are at least partially premised upon false assertions and
intentional omissions of relevant facts. The Defendant submits that at a minimum even
the Plaintiff would have to acknowledge that the issues of whether there is any
actionable infringement, Lanham Act violations or unfair competition by it are all heavily
disputed genuine issues of material fact, as are the specific facts or claims by it of
customer confusion, irreparable harm, provable damages or any geographic rights or
goodwill being infringed upon by the Plaintiff. Thus, under the actual relevant and
provable facts as evidenced by Frederick Nuzzo’s affidavit and which would be adduced
at any hearing on Plaintiff's request for injunctive relief by defendant’s numerous fact
witnesses to Plaintiffs erroneous, misleading and illogical claims and assertions, it is
clear to the defendant that Plaintiff would not be able to meet its stringent burden of

proof nor demonstrate any likelihood of success on the merits.
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 14 of 23

LEGAL ARGUMENT
I. A PRELIMINARY INJUNCTION IS AN EXTRAORDINARY AND DRASTIC

REMEDY THAT IS NOT AWARDED AS OF RIGHT AND REQUIRES A CLEAR

SHOWING OF SUCCESS ON THE MERITS AND THE LIKELIHOOD OF

IRREPARABLE HARM WHICH BURDEN OF PROOF PLAINTIFF CANNOT

MEET IN THIS MATTER

The Supreme Court has emphasized that preliminary injunctive relief is an
“extraordinary and drastic remedy” that is “never awarded as of right.” Muaf v. Geren,
128 S. Ct. 2007, 2219 (2008); Winter v. Natural Res. Def. Council, 129 S. Ct. 365, 375-
76 (2008); see also Nken v. Holder, 129 S. Ct. 1749, 1757-59 (2009) (twice
characterizing injunctions as “extraordinary”). To obtain such relief, the plaintiff must
make a “clear showing” that (1) it is likely to succeed on the merits; (2) it is likely to
suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities
tips in its favor; and (4) an injunction is in the public interest. Winter, 129 S. Ct. at 374;
Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1246-
1247 (11" Cir. 2002); PI. Br. at 10.

A court also must be particularly wary of barring the publication of truthful
information as plaintiff seems to be urging. Indeed, the First Amendment generally
prohibits prior restraints. Although commercial speech has been afforded somewhat
lesser protection, the Supreme Court has emphasized that, even in the context of
commercial speech, “[i]f the First Amendment means anything, it means that regulating
speech must be a Jast — not first — resort.” Thompson v. Western States Med. Ctr., 535
U.S. 357, 373 (2002). A potential to mislead does not warrant suppression of an

advertisement without close First Amendment scrutiny; to avoid rigorous review, the ad

must actually be false or misleading. See, e.g., ibanez v. Fla. Dep’t of Bus. & Prof!
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 15 of 23

Regulation, 512 U.S. 136, 146 (1994) (finding restriction on attorney's commercial
speech improper where statement was only “potentially misleading”). In this case the
defendant has not even advertised nor published anything yet but instead utilized a
menu and Facebook and hung a picture of its managing member’s father in its
restaurant location in Deep River.

At the preliminary injunction stage, where nothing has been adjudicated to be
false or misleading these First Amendment principles strongly counsel against enjoining
an ad based only on a preliminary, uncertain allegation that an ad is false or misleading.
See, e.g., United Indus. Corp v. Clorox Co., 140 F.3d 1175, 1182 (8' Cir, 1998)
(explaining in the context of a particular type of advertising statement, “[t]lo ensure
vigorous competition and to protect legitimate commercial speech, courts applying this
standard should give advertisers a fair amount of leeway, at least in the absence of a
clear intent to deceive or substantial consumer confusion.”); cf. Proctor & Gamble Co.,
v. Bankers Trust Co., 78 F.3d 219, 227 (6"" Cir. 1996) (stating that in pure speech
context, “the prerequisites for emergency, temporary injunctive relief in the First
Amendment realm differ dramatically and appropriately”). In this matter Plaintiff cannot
even point to any advertisements by Defendant yet are still trying to restrain its First
Amendment rights to use its principal’s name and menu which recites his family's proud
tradition in Connecticut Pizza history.

The plaintiff cannot deny that the Facebook posts and menu and pictures
displayed at defendant's restaurant conveys an express message that is literally true,
one of its owners is a Nuzzo who has operated Grand Apizza restaurants throughout

Connecticut for many years. Plaintiffs resort to the conclusory and untrue allegation that
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 16 of 23

the connections between the defendant and Grand Apizza are “false” should not
obscure the fact that its explicit, central message is true as indicated above. Conclusory
allegations, legal labels, and implausible inferences cannot support the sufficiency of a
complaint even for purposes of a motion to dismiss under Fed.R.Civ.P. 12(b)(6). See
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-52 (2009). It follows with even greater force that
conclusions, labels and references cannot justify an injunction that suppresses speech
or commercial retail restaurant activity as the Plaintiff erroneously urges in this matter.
Hl. THE PLAINTIFF HAS FAILED TO PROVE THAT THIS EXTRAORDINARY
RELIEF IS WARRANTED.

A. Grand Apizza Shoreline is Not Likely to Succeed on the Merits in
Proving the Defendant’s factual Assertions in its Menu or on
Facebook are False or Misleading.

To be eligible for a preliminary injunction plaintiff must establish it has a
“likelihood” of success on the merits. Munaf 128 S. Ct. at 2219. This requires “more
than a mere ‘possibility’ of relief.” Nken, 129 S. Ct. at 1761. Along with the irreparable
harm, likelihood of success is the “most critical” factor. /d. at 1761. A court should
“asses[s] the harm to the opposing party and weig[h] the public interest” only “[o]nce an
applicant satisfies the[se] first two factors.” /d at 1762. The plaintiff falls well short of
this demanding standard.

To make a showing demonstrating that the defendant has published or
transmitted information that is false or misleading or deceptive to consumers, as is
plaintiff's burden of proof, a Lanham Act plaintiff must offer “expert testimony or other
evidence” showing consumer deception, typically through consumer surveys. Johnson

& Johnson, 299 F.3d at 1247; Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1264
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 17 of 23

(11" Cir. 2004). The Court must consider the claim of consumer deception in view of the
overall context and message of the advertisement, its intended audience, and common
sense and logic. See Johnson & Johnson, 299 F.3d at 1248; Smithkline Beecham
Consumer Healthcare, L.P. v. johnson & Johnson-Merck Consumer Pharms. Co., No.
01-CIV 2775, 2001 WL 588846, at *9 (S.D.N.Y. June 1, 2001). This inquiry is detailed,
involved, and heavily factual, with the Court closely examining the plaintiff's proffered
testimony and the methodology underlying its conclusions, and weighing this evidence
against any contrary expert testimony the defendant presents. See Smith v. Wal-Mart
Stores, inc., 537 F. Supp. 2d 1302, 1323 (N.D. Ga. 2008). At the preliminary injunction
state, however, the defendant has not yet had a meaningful opportunity to review
thoroughly or to rebut any such expert testimony of plaintiff's, if it even exists which is
highly unlikely, and any other support for its claim, or retain its own experts. It is thus
peculiarly inappropriate to grant injunctive relief to suppress truthful statements that one
party asserts — iargely without support — is misleading or false or deceptive, especially
when the other party has offered more credible evidence that same cannot fairly or
accurately be classified in such a manner.

B. The Plaintiff has Failed to Show an Emergency Risk of irreparable
Harm

To prevail in this motion the plaintiff also must “demonstrate that irreparable
injury in fikely in the absence of an injunction.” Winter, 129 S. Ct. at 375. A mere
“possibility” of irreparable injury is insufficient. “An injury is ‘irreparable’ only it it cannot
be undone through monetary remedies.” Ferrero v. Assoc. Mats. Inc., 923 F.2d 1441,
1449 (11" Cir. 1991). The primary “harm” to the Plaintiff, if any, cause by any alleged

infringement, fraud, or deceptive and unfair acts or competition as are erroneously
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 18 of 23

alleged herein is purely economic in defendant's estimation and it is well-settled that
“economic losses alone co not justify a preliminary injunction.” BellSouth Telecomm.,
Inc. v. MCIMetro Access Transmission Servs., LLC, 425 F.3d 964, 970 (11* Cir. 2005).

The defendant submits that the Supreme Court's decision in eBay, Inc. v.
MercExchange, L.L.C., 547 U.S. 388 (2006) made it clear that it cannot be presumed
that any false or misleading statement made by a competitor will injure the other. In
eBay, the Supreme Court rejected the position that assumption could be used in
determining whether to grant or deny injunctions in patent actions. /d. at 393-94. Rather,
the Supreme Court held that courts must apply each factor of the traditional four-factor
test to the particular circumstances of the case at hand. See jd. at 391. In North
American Medical Corp., the Eleventh Circuit held that eBay “is applicable” in the
Lanham Act contest, although it “decline[d] to express any further opinion with respect
to [its] effect.” 522 F.3d at 1228. Following eBay and its progeny, however, this Court
should deciine plaintiffs invitation for it to depart from traditional equitable principles and
presume irreparable harm, especially in this matter where its assertions are at best
inaccurate and no actual damage can be pointed to as it is all mere speculation and
conjecture of the Plaintiff.

Logically, it is more likely that any supposed harm or damages suffered recently
by plaintiff is the natural and appropriate response of the marketplace to other new
restaurants opening in proximity to plaintiffs Clinton restaurant (See Nuzzo affidavit
paragraph 5) and the economic downturn associated with COVID-19 and not any
alleged misdeeds by the defendant, all of which are vigorously disputed by it. While it

argues or infers without any legitimate factual basis that Deep River is too close to its
Case 3:20-cv-00604-SRU Document 18 Filed 06/17/20 Page 19 of 23

Clinton location thus resulting automatically in confusion and irreparable harm and
damage to it and its customer base the facts totally belie such arguments. Defendant
would refer this Court to the Frederick Nuzzo affidavit (See paragraphs 5, 6 and 7 of
Frederick Nuzzo affidavit ) wherein he sets forth facts that demonstrate there is little to
no iegitimate “customer confusion” nor any real geographic argument of infringement or
irreparable harm or damages. Deep River is in a different County then 2 of Plaintiffs
restaurants and while it is in the same County (Middlesex) as the Clinton restaurant of
Plaintiff there are 2 towns ( Westbrook and Killingworth) and at least 15 other Pizza
Restaurants between these 2 restaurants and it is an approximately 20 minute drive
between these 2 locations. Furthermore, Deep River is inland and not a shoreline town
while Clinton and Plaintiff's other 2 locations are. Upon information and belief the
Plaintiff did not even deliver to Deep River prior to this lawsuit due to its distance from
its locations.

It is both inequitable and not fact based for the plaintiff now to argue that any
actions of the defendant are so immediately harmful that it justifies the drastic remedy of
an injunction, especially before the defendant has had an opportunity for discovery and
before the Court has the benefit of a fuil evidentiary hearing. It is also inequitable and
illogical for Plaintiff to now be arguing that “customer confusion” now suddenly exists
due to Grand Apizza Deep River’s opening in February after there have been at least a
half dozen other Grand Apizza restaurants continuously operating in New Haven
County where its other 2 restaurants are located for literally decades by his brother
Frederick and father Fred and others without any such alleged harmful confusion.

Compounding this inequity, while on one hand plaintiff demands that this Court enjoin
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 20 of 23

the defendant from using its name or using its principal’s menus and asserting truthful
statements about Frederick Nuzzo's pizza restaurant history, on the other hand plaintiff
intends to continue running commercials disclaiming any relation to Defendant and
utilizing menus and pictures that first belonged to Frederick Nuzzo who is the principal
of Grand Apizza Deep River while apparently proclaiming falsely that only Michael
Nuzzo can use the Grand Apizza name in its self-created fictional territory. This
requested relief is not equitable; it is unfair.

Cc. The Relief Plaintiff Demands Would Likely Cause Substantial Harm to
the Defendant. ;

if this Court were to grant plaintiffs motion, it would cause harm to Grand Apizza
Deep River far outweighing any harm avoided by the plaintiff. First, assuming arguedo
that the extent of the defendant's truthful statement about its principal's family pizza
tradition are effective and thus give it an unfair economic benefit to plaintiffs supposed
detriment, an order forcing it to cease using its name or referring to its owner's
business history and pizza tradition could likely cause it the same economic harm
about which plaintiff complains.

Secondly, an order mandating that the defendant literally change its name and
alter its customary menus and decor would irreparably infringe upon its First
Amendment rights to truthfully advertise or tout its owners tradition, products, and
services. “{I}t is well established that ‘the loss of First Amendment freedoms, for even
minimal periods of time, unquestionably constitutes irreparable injury.’ “ KH Outdoor,
LLC v. City of Trussville, 458 F.3d 1261, 1272 (11" Cir. 2006) (quoting Elrod v. Burns,
427 U.S. 347, 373 (1976) (plurality op.)) That potential harm to defendant is real and

tangible, where the inability to have the defendant run its restaurant as Mr. Frederick
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 21 of 23

Nuzzo always has could do crippling damage to it, especially when launching its
business during this unfortunate health crisis. Apsent compelling evidence establishing
that Grand Apizza Deep River's menu or family tradition are misleading and therefore
unprotected by the First Amendment — evidence that the plaintiff surely does not provide
— an injunction here would come at a cost both to the defendant’s awn economic well-
being and to its constitutional rights. If, in the unlikely event an injunction issues but the
defendant ultimately prevails, Grand Apizza Deep River will have suffered the ultimate
irreparable injury, the loss of its name and First Amendment right to speak the truth
while the public interest in the free flow of commercial information will have been
harmed erroneously. Considering the apparent weakness of plaintiff's position on the
merits, and the questionable veracity of its verified complaint, this Court should deny the
preliminary injunction.

D. In The Unlikely event it is granted a preliminary injunction the
Plaintiff Must Post Appropriate Security

Federal Rule of Civil Procedure 65(c) requires a movant to “giv[e] security in an
amount that the court considers proper to pay the costs and damages sustained by any
party found to have been wrongfully enjoined or restrained.” As set forth and indicated
above, the defendant and its principals have invested substantial money to Jaunch its
well received Grand Apizza restaurant which the plaintiff demands that this Court halt or
alter substantially based upon questionable assertions of disputed or erroneous facts
and conclusions. In the unlikely event this Court were to grant plaintiffs motion the
defendant would respectfully request that security be set at $100,000 to protect against

damage to its business.
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 22 of 23

CONCLUSION

The plaintiff asks this Court to do the extraordinary: enter a preliminary order
forbidding defendant to use its chosen name and customary menus or advertise or
discuss its principal's family pizza history and traditions or publish truthful free speech.

The First Amendment, the Lanham Act, and traditional principles of equity all
indicate that the plaintiff has not carried its heavy burden of showing that it is entitled to
this relief and the defendant submits that at any evidentiary hearing the factual
underpinnings of Plaintiffs claims will be shown to be demonstrably erroneous or
untrue. This motion or application is a blatant effort to ask the Court to do what the
marketplace will not do; shield the plaintiff from truthful competition and statements
regarding the defendant and its principal over a large region of Connecticut.

Therefore, for the reasons set forth above, the Court should deny plaintiffs

motion and its request for a preliminary injunction.

DEFENDANT AJ’s APIZZA, LLC
d/b/a GRAND APIZZA DEEP RIVER

By: Is! David C. Pite Wich
David C. Pite ct03495
Pite Law Office LLC
1948 Chapel Street
New Haven, CT 06515
(203) 782-0503 Tel.
(203) 389-8344 Fax

pite@snet.net
Case 3:20-cv-00604-SRU Document18 Filed 06/17/20 Page 23 of 23

CERTIFICATION OF SERVICE

i hereby certify that on June 17, 2020, a copy of the foregoing Objection, Affidavit
and Memorandum were filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court's electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing and has also been sent by
email to counsel appearing for the Plaintiff. Parties may access this filing through the
Court's CM/ECF System.

/s/ David C. Pite
David C. Pite
